Citation Nr: 0218539	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  00-08 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen the veteran's claim for arthritis of the neck.

2.  Entitlement to service connection for ischemic heart 
disease.

3.  Entitlement to an increased evaluation for 
posttraumatic stress disorder (PTSD), currently evaluated 
as 50 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to 
December 1945 and was a German Prisoner of War from July 
1944 to April 1945.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The veteran, his spouse, and his 
representative appeared before a Member of the Board at a 
hearing at the RO in August 2002.

Preliminary review of the record does not reveal that the 
RO expressly considered referral of the veteran's claim 
for an increased evaluation for his PTSD to the VA 
Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2001).  That regulation provides that to accord justice 
in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The 
governing criteria for such an award is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as 
to render impractical the application of the regular 
schedular standards.  The United States Court of Veterans 
Appeals (CAVC) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The Board, in a July 1988 decision, denied entitlement 
to service connection for arthritis to include arthritis 
of the neck.

2.  The additional evidence received since the July 1988 
Board decision does not bear directly and substantially 
upon the specific matter under consideration, is either 
cumulative or redundant, or by itself or when compared 
with evidence previously assembled is not so significant 
that it must be considered in order to decide fairly the 
merits of the claim for entitlement to service connection 
for arthritis of the neck.

3.  The veteran was a prisoner of war (POW) of the German 
Government from July 1944 to April 1945, and suffered 
malnutrition.

4.  The veteran did not report edema at his separation 
examination, nor did he report experiencing localized 
edema during captivity at any of his medical examinations.

5.  Heart disease was not present in service and was not 
manifested in the first year after service.

6.  There is no competent medical evidence of record 
relating the veteran's heart disease to active military 
service to include his POW status or to a service-
connected disability.

7.  The veteran's PTSD is manifested primarily by 
recurrent nightmares, intrusive memories, startle 
response, sleep disturbances, depression, and decreased 
memory with Global Assessment of Functioning (GAF) scores 
ranging from 40 to 60.


CONCLUSIONS OF LAW

1.  The July 1988 Board decision denying entitlement to 
service connection for arthritis to include arthritis of 
the neck is final.  38 U.S.C.A. § 7104(b) (West 1991 & 
Supp. 2002); 38 C.F.R. § 20.1100 (2002).

2.  Evidence submitted to reopen the claim of entitlement 
to service connection for arthritis of the neck is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5100 et. seq., 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2002).

3.  Heart disease was not incurred in or aggravated by 
service or by a service-connected disability; nor may such 
disorder be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.1(y), 3.303, 3.307, 3.309, 3.310 (2002).

4.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Codes 9400 and 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

In July 1988, the Board denied service connection for 
arthritis to include arthritis of the neck.  In May 1999, 
the veteran petitioned to reopen this claim. 

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 20.1100 (2002).  
However, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 
145 (1991).  When determining whether the evidence is new 
and material, VA must determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 
38 U.S.C.A. § 5108 (West 1991); and if the claim is 
reopened, the VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. 
App. 209 (1999).  Specifically, under 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" 
as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, 
if the evidence is new and material, the question is 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
However, these regulations are effective prospectively 
for claims filed on or after August 29, 2001, and are 
therefore not applicable in this case as this claim to 
reopen was filed in May 1999.  

The Board observes that the RO, in its January 2000 rating 
decision, denied this issue as not new and material.  The 
Board is under a legal duty in such a case to determine if 
there was new and material evidence to reopen the claim, 
regardless of the RO's action.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

At the time of the 1988 Board decision, the evidence 
included: the veteran's claim and statements, service 
medical records, VA examination reports and medical 
records from November 1959 to March 1987, and private 
medical reports from 1959 to 1976.  Service medical 
records reflect no complaints, findings, or diagnoses of a 
neck disorder.  In an October 1945 physical examination 
report, it was noted that the veteran had a history of 
weight loss while a prisoner of war.  On evaluation, 
myalgia of the trapezius muscles was noted.  Private and 
VA medical reports dated in 1959 did not indicate any 
complaints, findings, or diagnosis of neck disorder to 
include arthritis.  A September 1970 VA hospitalization 
report discloses the veteran's complaint of migratory 
joint pain to include the neck.  X-ray studies of the 
cervical spine revealed slight reversal of the cervical 
lordotic curvature and narrowing of the intervertebral 
spaces.  VA and private medical records dated from October 
1970 to March 1987 show continued complaints of neck pain, 
x-rays findings of degenerative changes with hypertrophic 
spurring and narrowing of the neural foramina in the 
cervical spine.  The diagnoses included osteoarthritis of 
the cervical spine and degenerative joint disease with 
significant narrowing of the C6 neural foramina on the 
right by osteophyte formation.  In his statements, the 
veteran reported that he was beaten about the neck and 
shoulders and that his neck was stepped on while he was a 
prisoner of war.  The Board, in a July 1988 decision, 
denied service connection for arthritis to include 
arthritis of the neck.  The Board's July 1988 decision is 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Evidence submitted since the Board's July 1988 decision 
included VA examinations and medical records from 1990 to 
2002, statements, and hearing testimony.  These records 
indicate that the veteran reported that he had periodic 
neck pain since service when he was beaten while a German 
POW.  VA medical records show diagnoses of degenerative 
disc disease of the cervical spine and neuroforminal 
narrowing with impingement of the nerves in the cervical 
spine.  An October 1994 VA Medical Center (VAMC) hospital 
summary reveals that the veteran underwent anterior 
cervical corpectomy with fusion and iliac bone crest 
grafting and Orion anterior cervical plating.  Diagnoses 
of record include cervical radiculopathy, significant 
osteoarthritis of the cervical spine, and degenerative 
joint disease.  Medical evidence of record does not 
contain any medical opinions relating the veteran's 
current neck disability to service or to aggravation 
therein.

The Board notes that although this medical evidence is 
new, in that it was not previously of record, it is 
cumulative in nature of the evidence of record at the time 
of the July 1988 Board decision.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).  The evidence submitted shows 
osteoarthritis and degenerative joint disease of the neck.  
The evidence of record at the time of the July 1988 Board 
decision included diagnoses of osteoarthritis and 
degenerative changes of the neck.  Similarly, both at the 
time of the July 1988 Board decision and currently, the 
medical evidence did not show the presence of post-
traumatic osteoarthritis of the neck, so as to permit a 
presumption of service connection for this disability in a 
former POW.  See 38 U.S.C.A. §§ 1112(b), 1113; 38 C.F.R. 
§§ 3.1(y), 3.307(a)(5), 3.309(c).

The Board also considered the statements and testimony of 
the veteran and his spouse in support of his claim.  The 
Board notes that the veteran and his spouse are competent 
to report that on which they have personal knowledge, that 
is, what comes to them through their senses.  See Layno v.  
Brown, 6 Vet. App. 465, 470 (1994).  However, there is no 
documentation of record indicating that they have the 
necessary medical training and/or expertise to diagnose 
the severity of a medical condition.  Thus, attempts to do 
so do not qualify as material evidence and, consequently, 
they are insufficient to reopen his claim.  See Pollard v. 
Brown, 6 Vet. App. 11  (1993) (lay testimony attempting to 
diagnose frostbite or arthritis in service held to be not 
competent evidence for such purpose and thus not 
material); see also Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108 
(1991)).  See also Stadin v. Brown, 8 Vet. App. 280, 284 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Routen v. Brown, 10 Vet. App. 183 (1997).  Of equal or 
even greater significance, these contentions are the same 
as those previously made to the RO and the Board.  Thus, 
this evidence is not new.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992). 

Thus, the Board finds that none of the evidence submitted 
since the July 1988 Board decision is so significant that 
it must be considered in order to fairly decide the merits 
of the claim.  The Board concludes that the claimant has 
not submitted new and material evidence sufficient to 
reopen the previously denied claim for entitlement to 
service connection for arthritis of the neck.


II.  Service connection

The veteran contends that he developed heart disease as a 
result of his service-connected PTSD or alternatively, due 
to his status as a German POW.

Service connection may be granted for disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

Certain chronic disabilities, such as diabetes mellitus, 
stroke, coronary artery disease, and hypertension, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection connotes many factors, but basically, 
it means that the facts, as shown by evidence, establish 
that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of 
the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases 
(including beriberi heart disease) shall be service-
connected if manifested to a degree of 10 percent or more 
at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  38 U.S.C.A. §§ 1110, 1112(b), 1113; 
38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c).  (The term 
"beriberi heart disease" includes ischemic heart disease 
in a former POW who experienced localized edema during 
captivity.  38 C.F.R. § 3.309(c).)

The Board observes that, where a former POW claims 
disability compensation, omission of history or findings 
from clinical records made upon repatriation is not 
determinative of service connection, particularly if 
evidence of comrades in support of the incurrence of that 
disability during confinement is available. Special 
attention will be given to any disability first reported 
after discharge, especially if poorly defined and not 
obviously of intercurrent origin. The circumstances 
attendant upon the individual veteran's confinement, and 
the duration thereof, will be associated with pertinent 
medical principles in determining whether disability 
manifested subsequent to service is etiologically related 
to the POW experience.  38 C.F.R. § 3.304(e).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2002).  The United States 
Court of Appeals for Veterans Claims (CAVC) clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has 
aggravated a nonservice-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  To establish a 
claim for secondary service connection, a veteran must 
demonstrate that a current disability is the result of a 
service-connected disability.  Medical evidence is 
required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See Black v. Brown, 
10 Vet. App. 279 (1997).

Service records reveal that the veteran then spent eleven 
months as a POW of the German Government.  He was 
liberated in April 1945.  At his examinations in October 
and December 1945, there were no complaints of edema or 
swelling while in German captivity.  On evaluation, his 
cardiovascular system was normal.

At a November 1959 VA examination, the evaluation of the 
cardiovascular system was normal.  The veteran did not 
complain that he experienced edema of the extremities 
while he was in captivity.  VA and private medical records 
dated from 1959 to 1976 do not show any complaints, 
findings, or diagnoses of heart disease.  

At a March 1987 POW VA examination, the veteran did not 
report experiencing swelling or edema during captivity.  
There were no abnormal findings of the heart or vascular 
system.  There were no findings or diagnoses of heart 
disease at the July 1990 VA examination.  VA medical 
records from 1990 to 1998 showed diagnoses of diabetes 
mellitus and increased blood pressure.  There were no 
diagnoses of heart disease.

VA medical records including a hospital summary dated from 
January to February 1999 disclosed that the veteran 
presented complaining of chest and shoulder pain.  The 
admitting diagnosis was probable myocardial infarction.  
An echocardiogram revealed four normal valves with minimal 
aortic valve thickening, trace mitral valve regurgitation, 
normal left and right ventricle chamber size and wall 
thickness, and akinesis of the basal and mid portions of 
the anterior and posterior walls.  Exercise treadmill test 
revealed the ability to exercise more than 7 minutes 
without symptoms or ischemia.  The discharge diagnosis 
included status post myocardial infarction.  

VA medical records from January 1999 to July 2002 show 
diagnoses of coronary artery disease with history of 
myocardial infarction.  An August 2000 medical record 
notes the veteran's history as a POW and his malnutrition, 
as well as his heart attack 3 years earlier, and indicates 
that the veteran was being treated for hypertension and 
hypercholesterolemia.  On evaluation of the heart, there 
was no murmur and heart sounds were normal.   The VA 
examiner stated that it was thought that the veteran had a 
vitamin deficiency while a POW and that at present time, 
he had "ischemic heart disease being a POW."

The Board has considered the veteran's statements and 
testimony that it is his opinion that his heart disease is 
related to his service-connected PTSD or to his suffering 
while a German POW.  The veteran is competent as a lay 
person to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the veteran is not competent to offer medical opinion as 
to cause or etiology of the claimed disability as there is 
no evidence of record that the veteran has specialized 
medical knowledge. See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

As for the somewhat ambiguous reference to an impression 
of "ischemic heart disease" in the VA medical record of 
August 2000, the Board first notes that it is not clear 
from the August 2000 physician's statement whether the 
reference to ischemic heart disease was made because the 
veteran was a POW or whether the reference was to the 
effect that the veteran currently had ischemic heart 
disease as result of his POW status.  Furthermore, the 
record does not contain a specific diagnosis of ischemic 
heart disease.  Rather, the record is replete with 
diagnoses of coronary artery disease with history of 
myocardial infarction.  Importantly, the evidence of 
record does not show that the veteran had or complained of 
localized edema while a German POW.  Therefore, the Board 
finds that the preponderance of the evidence shows that 
the veteran did not have localized edema while a POW with 
the German government.  Also, the preponderance of the 
evidence is against a finding that the veteran has 
ischemic heart disease.  Thus, service connection for 
heart disease to include ischemic heart disease is not 
warranted on a presumptive basis under 38 C.F.R. 
§ 3.309(c).

Likewise, the preponderance of the evidence does not show 
the veteran's current heart disease is directly related to 
active service or his service-connected PTSD. Heart 
disease was not shown during active service or at the time 
of his December 1945 separation examination.  The medical 
evidence of record does not show the presence of heart 
disease until many years beyond the initial post-service 
year.  Moreover, there is no medical opinion linking the 
veteran's current coronary artery disease to his service 
or to his service-connected PTSD.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's heart 
disease began during service or developed secondary to his 
service-connected PTSD.  Thus, the veteran's claim must be 
denied.

III.  Increased evaluation

In multiple statements and hearing testimony, the veteran 
contended that his nightmares and depression have 
worsened, he cannot stand sirens or crowds, and that his 
PTSD is more severe than the 50 percent evaluation 
currently in effect.  

Service connection for anxiety disorder was granted in 
January 1991, following review of evidence that included 
service medical records showing that the veteran was a 
German POW during WWII and an October 1990 VA examination.  
A 30 percent rating was assigned, effective as of May 16, 
1990.  

At a December 1998 VA examination, veteran reported that 
talking about the war made him cry.  He complained of 
nightmares of wartime experiences and intrusive thoughts 
of Germans.  He avoid crowds, did not trust anyone, and 
did not watch war movies.  He reported that sirens 
bothered him because they sounded like German mortar 
shells.  He stated that he attended church and was close 
to his wife and family.  On evaluation, he was alert, 
oriented and adequately groomed.  He was anxious and 
occasionally tearful during the interview and became 
confused on details of history.  He was unable to repeat 3 
words immediately after the examiner.  There was no 
evidence of psychosis.  The diagnoses included PTSD and 
age-related cognitive changes, rule out dementia.  The 
examiner noted that there was little change in the 
veteran's condition, although he did understate his 
condition.  The GAF score was 55 with moderate symptoms 
and moderate difficulty in social and occupational 
functioning.  In a January 1999 rating decision, the RO 
recharacterized the disability as anxiety/PTSD and 
increased the evaluation to 50 percent under Diagnostic 
Code 9400.  

In May 1999, the veteran requested increased evaluation 
for PTSD.  In the January 2000 rating decision, continuing 
the 50 percent evaluation for PTSD, the RO recharacterized 
the veteran's disability as PTSD and evaluated it under 
Diagnostic Code 9411.  The Board notes that the rating 
criteria for Diagnostic Codes 9400 and 9411 are the same - 
that is, both are rated using the General Rating Formula 
for Mental Disorders.

VA medical records from January 1999 to July 2000 show 
that the veteran was seen in July 2000 complaining of 
increased flashbacks and nightmares, crying spells and 
suicide ideation, and becoming social isolative.  The 
diagnosis was PTSD and the GAF score was 40-45.  He was 
hospitalized for treatment.  An August 2000 VA Medical 
Center (VAMC) discharge summary showed that the veteran's 
nightmares diminished with medication and flashbacks 
resolved on their own.  The diagnoses at discharge were 
PTSD and major depressive disorder.  His GAF score on 
admission was 35, but was 70 at discharge.  

At a mid-August 2000 VA examination, the veteran was 
casually dressed, had good eye contact and was alert and 
fully oriented.  His speech was clear and productive.  His 
mood was dysphoric with congruent affect and he was 
frequently tearful during the interview.  He reported that 
he was depressed every day and had frequent thoughts of 
suicide by shooting himself.  He reported that he removed 
all firearms from his home.  He complained of nightmares 
and intrusive thoughts of the war with difficulty 
sleeping.  The veteran stated that sirens sounded like 
German mortars and bothered him.  He reported that he has 
some friends and goes out with his wife, but sits with his 
back to the wall and avoids crowds.  The diagnoses 
included PTSD and major depressive disorder.  His GAF 
score was 48.   

VA medical records from August 2000 to August 2001 show 
that the veteran continued to be followed for PTSD.  He 
reported continuing nightmares, but denied audio and 
visual hallucinations.  He reported that he was doing well 
and continued his medication. 

In a December 2001 psychological assessment by the pain 
clinic, the veteran reported that he enjoyed hunting and 
fishing, but required the assistance of a friend.  He 
stated that he stopped taking his medications for PTSD 
about 4-5 months before as they did not help and that he 
was doing well and did not need psychiatric treatment.  He 
reported nightmares about 4 times per month.  He denied 
flashbacks and any other significant symptoms including 
suicidal ideation, intent, or plan.  Depression testing 
revealed minimal to mild symptoms of depression with loss 
of libido, fatigue, sleep disturbance, and crying spells.  
On evaluation, he was casually but neatly dressed.  He was 
alert and oriented and did not display any evidence of 
thought disorder.  His mood was euthymic with congruent 
effect although he was near tears when discussing his POW 
experiences.  The diagnosis was PTSD with GAF of 51-60.

At a June 2002 VA examination, the veteran reported 
increase in nightmares, flashbacks, and depression in the 
last 2 years.  He reported that his sleep was disrupted 
primarily by pain.  His energy was low and his appetite 
was good.  He reported that he took medication for 
depression which helped some.  On evaluation, he was alert 
and oriented with cognition grossly intact.   His mood was 
depressed and his affect tense.  There was no evidence of 
psychosis but his memory was decreased.  There was no 
suicidal or homicidal ideation, plan, or intent.  The 
diagnosis was chronic PTSD increasing in severity.  The 
GAF score was 43.  The examiner stated that the veteran's 
illness had progressed in the past to a point where he 
became totally and permanently disabled and unemployable.

VA medical treatment records from January 2002 to July 
2002 show treatment for physical difficulties, but no 
complaints or treatment for his PTSD.  The veteran 
reported that he was active and hunted all types of game 
when the weather permitted.

At his August 2002 hearing, the veteran and his wife 
testified that the veteran experienced increased 
nightmares, difficulty in communication and with memory 
and concentration, and was more social isolative.  The 
veteran reported that he stopped taking his medication for 
PTSD because it caused other difficulties and that he was 
not currently receiving treatment for his PTSD.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 
(2002).  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  

When rating the veteran's service-connected disability, 
the entire medical history must be borne in mind.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Under the rating schedule, a 50 percent disability 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once 
a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention 
of only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or 
mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment due to 
symptoms such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance 
of minimal personal hygiene), disorientation to time or 
place, and memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Codes 9400 and 9411 (2002).

According to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM IV), a GAF score of 
31- 40 is described as some impairment in reality testing 
or communication (e.g., speech is illogical at times, 
obscure or irrelevant) or major impairment in several 
areas, such as work, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects 
family, is unable to work).  A GAF score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of 51-60 indicates 
moderate difficulty in social, occupational, or school 
functioning.  The assignment of the GAF Score expresses 
the extent of impairment due to the manifestations 
identified.  Although the GAF score does not neatly fit 
into the rating criteria, the Board is under an obligation 
to review all the evidence of record.  The fact that 
evidence is not neat does not absolve the Board of this 
duty.  CAVC, in Carpenter v. Brown, 8 Vet. App. 240 
(1995), recognized the importance of the GAF score and the 
interpretations of the score.

Upon review, the evidence of record shows the veteran's 
complaints of nightmares, intrusive thoughts, flashbacks, 
startle response, and social isolation.  VA medical 
records including a VAMC discharge summary from July to 
August 2000 indicate that the veteran was experiencing 
suicidal ideations and had GAF scores ranging from 35-48.  
In a mid-August 2000 VA examination, the veteran reported 
being depressed and having suicidal thoughts, but noted 
that he had removed all the firearms from his home.  
Additionally, he reported interaction with friends and 
leaving the home to go to church or out to eat.  In 
medical records and examinations from late August 2000 to 
June 2002, the veteran was described as alert and 
oriented, neatly groomed, and cooperative.  He denied 
suicidal ideation, intent, and plan as well as any 
hallucinations.  The primary complaints were nightmares 
and depression.  While decreased memory has been noted in 
the VA treatment record, the veteran and the VA examiners 
noted that he stopped taking his medication for PTSD in 
mid-2001 and has not subsequently sought treatment for 
PTSD.  Moreover, the veteran reported that he hunted game 
and went fishing with friends. 

Although the VA examiner at the June 2002 VA PTSD 
examination assigned a GAF score of 43, the examination 
findings show subjective complaints of increase in 
nightmares, flashbacks, and depression in the last 2 years 
with sleep disturbance due to pain and objective evidence 
of intact cognition, depressed mood, tense affect, and 
decreased memory.  There was no evidence of psychosis and 
no suicidal or homicidal ideation, plan, or intent.  These 
examination findings do not appear to be consistent with 
the reported GAF score of 43, which according to DSM-IV is 
defined by serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Additional VA treatment records in 2002 show that the 
veteran reported that he was active and hunted all type of 
game when the weather was good.  In subsequent statements 
to VA physicians, the veteran reported that he did not 
received treatment for PTSD and had stopped taking the 
medication. VA medical records from January to July 2002 
show no reports of psychiatric treatment.
 
The veteran is competent to report that, in his view, a 
higher evaluation is warranted for his service-connected 
PTSD symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  With the exception of the short 
hospitalization in July 2000 and the follow-up treatment 
in mid-August 2000, there is no evidence of suicidal 
ideation.  VA medical records and examinations subsequent 
to that time show no findings of suicidal ideation or 
intent.  There is no evidence of obsessional rituals which 
interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene.  His thought processes 
were intact and there were no findings of delusions, 
hallucinations, or homicidal ideations.  Additionally, 
there is no evidence that the veteran's ability to 
establish and maintain effective or favorable 
relationships with people was severely impaired and little 
indication that his impairment results in the deficiencies 
expected for a 70 percent evaluation.   Therefore, the 
Board concludes that an evaluation in excess of 50 percent 
for the veteran's PTSD is not warranted.  

Furthermore, the Board notes that there has been no 
evidence to indicate that the veteran exhibited symptoms 
attributed to PTSD warranting a total evaluation.  The is 
no indication of total occupational and social impairment 
due to symptoms such as gross impairment in thought 
processes or communication, grossly inappropriate 
behavior, a persistent danger of hurting himself or 
others, an intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for names of close relatives, own occupation, or own name.  
Neither the veteran nor the examiners have identified 
totally incapacitating symptoms bordering on gross 
repudiation of reality.  He has never demonstrated gross 
impairment of thought processes or communication, or 
grossly inappropriate behavior.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 50 percent for PTSD.  
That claim, accordingly, fails.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.130, Diagnostic Code 9411.

IV.  VCAA consideration

The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The 
final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for 
benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date, such as the 
one in the present case.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

First, VA has a duty to provide an appropriate claim form 
and to notify the veteran of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is no issue 
as to providing an appropriate application form, or 
completeness of the application.  In the circumstances of 
this case, the veteran has been advised of the applicable 
laws and regulations, and the evidence needed to 
substantiate his claim by multiple supplemental statements 
of the case and a February 2002 letter.  In particular, 
the February 2002 letter and the February 2002 
supplemental statement of the case notified the veteran 
that VA would obtain all relevant evidence in the custody 
of a federal department or agency, including VA, service 
department, Social Security, and other federal agencies.  
He was advised that it was his responsibility to either 
send medical treatment records from any private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could 
request the records for him.  The veteran provided 
authorizations and the private medical records were 
obtained.  The veteran was asked to advise VA if there 
were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the 
RO has secured the veteran's service medical records and 
his VA clinical records.  The veteran has not notified VA 
of any additional medical records that have not been 
obtained.  Moreover, he appeared at a hearing before a 
Member of the Board and presented testimony at a hearing 
at the RO.  

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to his case.  
Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist, and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). The 
Board concludes, therefore, that this decision does not 
violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for arthritis 
of the neck.  Service connection for heart disease is 
denied.  An increased evaluation in excess of 50 percent 
for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

